Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 19, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 7-9, 11, 13-17, 26, 28 and 55-62 are currently pending. Claims 1 and 55 have been amended by Applicants’ amendment filed 01-19-2021. Claims 29-32 have been canceled by Applicants’ amendment filed 01-19-2021. Claims 59-62 have been added by Applicants’ amendment filed 01-19-2021.

Applicant's election with traverse of Group I, claims 1 and 7-13 (claims 10 and 12, now canceled), directed to a method, and the election of Species as follows:
Species (A): wherein attaching comprises ligating the first oligonucleotide of the plurality of oligonucleotides to the first biological molecule (claim 7),
Species (B): wherein the plurality of oligonucleotides further comprises one or more adaptor sequences (claim 11),
Species (C): wherein the tissue section is a biopsy sample (claim 17), and


Claims 14-18, 26, 28-32, 53 and 54 (claims 29-32, 53 and 54, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 23, 2019.

Claims 8, 9 and 12 (claim 12, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

Therefore, claims 1, 7, 11, 13 and 55-62 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application, filed September 29, 2017, is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US16/28118, filed on April 18, 2016, which claims the benefit of claims 
the benefit of US Provisional Patent Application 62/149,385, filed April 17, 2015; US Provisional Patent Application 62/148,747, filed April 17, 2015 (now abandoned); and US Provisional Patent Application 62/148,758, filed April 15, 2015.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed Applications 62/149,385; 62/148,747; and 62/148,758, each filed April 17, 2015, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “the barcode sequence indicative of the location on the spatial barcode array to within 0.5 micrometers”. Therefore, the priority date for the presently claimed invention is April 18, 2016, the filing date of US Patent Application PCT/US16/28118. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 has been considered. An initialed copy of the IDS accompanies this Office Action.

The information disclosure statement (IDS) submitted on January 27, 2021 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Other Document Reference C2: Chinese First Office Action for CN2016800345269 of IDS filed on January 27, 2021 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 19, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
The objection to claims 1, 55 and 56 is withdrawn because Applicant has spelled out the “m” abbreviation in the first encounter of the claims, in the reply filed 01-19-2021.

Claim Rejections - 35 USC § 102 
	The rejection of claims 1, 7, 11, 13 and 55-58 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Chee et al. (US Patent Application Publication No. 20160145677, published May 26, 2016; effective filing date June 25, 2013; of record).
	Chee et al. do not teach contacting a biological sample with a plurality of oligonucleotides attached to a substrate surface.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “biological molecules” to refer to any 
biological molecules including modified biological molecules, molecules derived from a biological molecule (e.g., a single cell), and/or fragments thereof such as, for example, nucleic acid molecules, proteins, DNA, RNA, mRNA, cDNA, cells, receptor molecules, peptides, enzymes, small molecules, microorganisms, etc.
The Examiner has interpreted the term “spatial barcode array” to refer to any array comprising a plurality of oligonucleotides that are attached in any way (e.g., covalently bound, non-covalently bound, in the same well, adhered together in a gel, in solution, etc.) to the spatial barcode array, wherein the array is present on (or in) any substrate surface and/or material including biological material and/or non-
The Examiner has interpreted the term “within 0.5 micrometers” as recited in claim 1 as recited in claim 1 to refer to a measure of error (e.g., a barcode indicates the location of the oligonucleotide on the array to within 0.5 microns); to refer to using a barcode to identify the location of an oligonucleotide and/or a biological molecule immobilized on the array within 0.5 microns; and/or to refer to identifying the location of a biological molecule in a biological sample such as a tissue slice or cell within 0.5 microns, wherein the term “within 0.5 micrometers” includes 0 microns. 
The Examiner has interpreted the term “barcode sequence” to refer to any nucleic acid sequence that allows some feature of a nucleic acid (e.g., an oligonucleotide) with which the barcode is associated to be identified including a single nucleotide. 
The Examiner has interpreted the term “full-length oligonucleotides” to refer to oligonucleotides of any length.
	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 7, 11, 13 and 55-58 is maintained, and claims 59-62 are newly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “to within 0.5 micrometers” such as recited in claim 1, lines 8 because it is completely unclear as to what (or what location) the barcode sequence is indicative of being “ to within 0.5 micrometers”, such that it is unclear whether “to within 0.5 micrometers” refers to the amount of error in the distance measurement between oligonucleotides and barcodes on the array surface; to the location of an oligonucleotide probe on the substrate (e.g., each oligonucleotide is 0.5 microns apart, or within 0.5 microns of the next oligonucleotide); to the distance between barcodes; to the distance between arrays; to the location of a nucleic acid in a biological sample such as blood, hair, saliva, urine, tissue, etc.; or whether the term refers to some other distance and/or location and, thus, the metes and bounds of the claim cannot be determined.
m on the biological sample” in lines 21-22 because it is unclear how sequencing determines a location of a biological molecule within all biological samples such as, for example, in blood, plasma, urine, water, breath, CSF, etc.; whether the term refers to an measurement of error regarding the location of the biological molecule; and/or whether the term refers to a simple “yes” or “no” as to the presence or absence of a biological molecule in a sample. Moreover, the Examiner notes that within 0.5 m includes 0 m (e.g., overlapping spots, doubly spotted, coatings, a bead with multiple oligomers, etc.) and, thus, the metes and bounds of the claim cannot be determined.
	Claim 13 is indefinite for the recitation of the term “identifies an x and y coordinate” in line 2 because it is unclear as to how an “x and y coordinate” applies to molecules within a biological sample such as plasma, urine, CSF, etc., and whether the term is intended to refer to identifying the coordinates of the first biological molecule on the substrate surface; whether the term indicates the presence or absence of a biological molecule in a biological sample such as blood or saliva; whether the term refers to coordinates of a biological molecule within a hair, bone, a cell, tissues, organs, organ systems, etc. and, thus, the metes and bounds of the claim cannot be determined.
	Claims 55 and 56 are indefinite for the recitation of the term “to within 0.4 m” and the term  “within 0.4 m” such as recited in claim 55, lines 3 because the terms “to within 0.4 m” and “within 0.4 m” are unclear as to their meaning; and whether the terms refer to the amount of error in the distance measurement between oligonucleotides and barcodes on the array surface; to the location of the oligonucleotides on the array substrate surface (e.g., each oligonucleotide is 0.4 microns apart, or within 0.4 microns of the next oligonucleotide); to the density of the oligonucleotides or the biological molecules; to the location of a nucleic acid in a biological sample such as blood, breath, saliva, tissue, cells, etc. Moreover, the Examiner notes that within 0.4 m includes 0 m and, thus, the metes and bounds of the claim cannot be determined. 
	The rejection of claim 58 is maintained as being indefinite for the recitation of the term “full-length oligonucleotides” in line 2 because the as-filed Specification suggests that “full-length oligonucleotides” are oligonucleotides of a desired or defined length (as opposed to, oligonucleotides that have the longest length among the plurality of oligonucleotides as recited in the claim) (See; paragraph [0074]). Moreover, only one oligonucleotide that “has the longest length among the plurality of oligonucleotides” (as provided in the claim); and/or whether the term refers to something else such as, for example, oligonucleotides having a length of 50 nucleotides or more and, thus, the metes and bounds of the claim cannot be determined.
	Claim 60 is indefinite for the recitation of the term “to within 0.2 m” in line 3 because the term “to within 0.2 m” is unclear as to its meaning; and whether the term refer to the amount of error in the distance measurement between oligonucleotides on the array surface; to the location of the oligonucleotides on the array substrate surface (e.g., each oligonucleotide is 0.2 microns apart, or within 0.2 microns of the next oligonucleotide); to the density of the oligonucleotides or the biological molecules; to the location of a nucleic acid in a biological sample such as blood, breath, saliva, tissue, cells, etc. Moreover, the Examiner notes that within 0.2 m includes 0 m and, thus, the metes and bounds of the claim cannot be determined.
Claim 61 is indefinite for the recitation of the term “to within 0.1 m” in line 2 because the term “to within 0.1 m” is unclear as to its meaning; and whether the term refer to the amount of error in the distance measurement between oligonucleotides on the array surface; to the location of the oligonucleotides on the array substrate surface (e.g., each oligonucleotide is 0.1 microns apart, or within 0.1 microns of the next oligonucleotide); to the density of the oligonucleotides or the biological molecules; to the location of a nucleic acid in a biological sample such as blood, breath, saliva, tissue, cells, etc. Moreover, the Examiner notes that within 0.1 m includes 0 m and, thus, the metes and bounds of the claim cannot be determined.
	Claim 62 is indefinite for the recitation of the term “the substrate” in line 1. There is insufficient antecedent basis for the term “the substrate” in the claim because claim 1, line 4 recites the term “a substrate surface”. The Examiner suggests that Applicant amend the claim to recite, for example, “wherein the substrate surface is a solid support surface”.
	Claims 7, 11, 57 and 59 are indefinite insofar as they ultimately depend from claim 1.

Response to Arguments
Applicant’s arguments filed January 19, 2021 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Applicant traverses with respect to the term “full-length oligonucleotide” because the term is defined in the as-filed Specification at paragraph [0077], and Applicant has amended the term to recite “wherein a full-length oligonucleotide is an oligonucleotide that has the longest length among the plurality of oligonucleotides” (Applicant Remarks, pg. 7, last partial paragraph; and pg. 8, first partial paragraph).
Regarding (a), regarding Applicant’s assertion that the term “full-length oligonucleotides” is not indefinite, the Examiner disagrees. Contrary to Applicant’s contention, the term “full-length oligonucleotides” is not defined in paragraph [0077] of the as-filed Specification as “an oligonucleotide that has the longest length among the plurality of oligonucleotides” as recited in instant claim 58. The as-filed Specification recites, for example, “ETS or OIT can result in the transfer of a greater number or higher percentage of oligos of a desired or defined length (i.e., full-length oligo) (See; paragraph [0074], lines 4-5); that “[A]rray fabrication methods as provided herein can result in arrays having polymers (e.g., oligos) of the designed, desired, or intended length, which can be called full-length products”; and that “a fabrication method intended to generate oligos with 10 bases can generate partial-length oligos with only 8 bases coupled to an array” (See; paragraph [0077], lines 1-3 and 8-10). It is unclear how 40% of the plurality of oligonucleotides can comprise full-length oligonucleotides if there is only one oligonucleotide that “has the longest length among the plurality of oligonucleotides” as provided by the claim language. Thus, the term “full-length oligonucleotides” is indefinite.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 7, 11, 13 and 55-58 is maintained, and claims 59-62 are newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014; effective filing date April 13, 2011; of record) as evidenced by Belfield et al. (BMC Genomics, 2014, 15(224), 1-13).
Regarding claims 1, 7, 11, 13 and 55-62, Frisen et al. teach methods and products for the localized or spatial detection of nucleic acids in a tissue sample comprising: (a) providing an array substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable the probe to function as a reverse transcriptase (RT) primer, wherein each species of capture probe comprises a nucleic acid molecule with a 5’ to 3’ comprising: (i) a positional domain (interpreted as a barcode) that corresponds to the position of the capture probe on the array (interpreted as a spatial barcode array; within 0.5 m or less; and full length oligonucleotides, claims 1, 55, 56 and 58), and (ii) a capture domain, wherein capture probes include “barcoded” oligo-dT probes; (b) contacting the array with a tissue sample such that the position of a capture probe on the array can be correlated with a position in the tissue sample (interpreted as contacting a biological sample, claim 1a), allowing the nucleic acids of the tissue sample to hybridize to the capture domain in said capture probes (interpreted as attaching, claim 1b); (c) generating DNA molecules from the captured nucleic acid molecules of the tissue sample using the capture probes as extension or ligation primers, wherein the ligated DNA molecules are tagged by virtue of the positional domain; (d) optionally generating a complementary strand of tagged DNA (cDNA) and/or optionally amplifying the tagged DNA (interpreted as amplifying, claim 1c); (e) releasing at least part of the tagged DNA molecules and/or their complements or amplicons from the surface of the array, wherein said released molecules includes the positional domain or a complement thereof; and (f) directly or indirectly analyzing the sequence of the released molecules such as by sequencing including high-throughput sequencing (interpreted as sequencing, claim 1d) (corresponding to contacting; attaching; amplifying; sequencing; within 0.5 m or less; full length oligonucleotides; and ligating, claims 1, 7 and 55-58) (Abstract; and paragraphs [0034]-[0043]; [0066], lines 9-11; and [0325]). Frisen et al. teach that the method relates to a quantitative and/or qualitative method for analyzing the distribution, location or expression of genomic sequences in a tissue sample, wherein spatial expression or distribution or location pattern within the tissue sample is retained, such that the methods result in a global and spatial profile of all transcripts in the tissue sample (interpreted as generating quantitative gene expression profile; and within 0.5 m or less, claims 1a, 1e, 1f, 55 and 56) (paragraph [0002], lines 4-8; and [0034], lines 3-5). Frisen et al. teach that the invention provides use of an array, wherein the array comprises a substrate on which multiple species of capture probe are directly or indirectly immobilized (paragraph [0052]). nucleic acid in the tissues sample (e.g., fragmented genomic DNA) can be modified such that it can be captured by the capture probe, wherein an adaptor sequence comprising a binding domain capable of binding to the capture domain of the capture probe can be added to the end of the nucleic acid (e.g., fragmented genomic DNA) (interpreted as oligonucleotides comprising adaptor sequences, claim 11) (paragraph [0137], lines 1-13). Frisen et al. teach using microarrays with immobilized DNA oligos (capture probes) carrying spatial labeling tag sequences (positional domains), wherein each feature of oligos of the microarray carries (1) a unique labeling tag (positional domain) (interpreted as barcodes) and (2) capture sequence (capture domain), such that keeping track of where which labeling tag is geographically placed on the array surface makes it possible to extract positional information in two dimensions from each labeling tag (corresponding to encompassing that barcode sequence identifies an x and y coordinates; having an edit distance of 4, claims 13 and 57) (paragraph [0433]). Frisen et al. teach that the capture domain can be selected or designed to bind selectively or specifically to the particular nucleic acid; and that each feature (distinct position) of the array comprises a spot of a species of nucleic acid probe, wherein the positional domain at each feature is unique (interpreted as identifying a location of a biological molecule within 0.5 microns, claim 1) (paragraphs [0091], lines 1-4; and [0096], lines 1-4). Frisen et al. teach that the methods utilize high- density nucleic acid arrays comprising “capture probes” for capturing and labeling transcripts from all of the single cells within a tissue sample, such that a typical microarray consists of an arrayed series of microscopic spots of oligonucleotides including tens of thousands of spots, hundreds of thousands, or even millions of capture probes on a single array, wherein the distinct position of each nucleic acid (oligonucleotide) spot is known as a “feature”, wherein each feature occupies a distinct position on the array, and typically each separate feature contains in the region of picomoles (10-12 moles) of specific DNA sequence, which are known as “probes” (interpreted as encompassing a location within 0.5 m, within 0.4 m; within 0.2 m; within 0.1 m; and x and y coordinates, claim 1a, 1e, 13, 55, 56, 60 and 61) (paragraphs [0065]; [0066], lines 1-4; and [0067], lines 5-17). Frisen et al. teach that the arrangement of features can be altered to correspond to the size and/or density of the cells present in the different tissues or organisms Nimblegen arrays, which can comprise 4.2 million features or formats with 8x130k features (paragraph [0078], lines 1-13), wherein a standard customized version of the Roche NimbleGen 2.1 million feature high-resolution microarray can detect deletions via CGH and can robustly determine oligonucleotide densities necessary to detect genomic deletions as small as 4 bp in size as evidenced by Belfield et al. (pg. 2, col 1, last full paragraph, lines 8-13). Frisen et al. teach that features can comprise an area of less than about 10cm2, 1 cm2, 1mm2, or 100 m2 (interpreted as within 1 m, within 0.9 m, claims 1a, 1e, 55 and 56) (paragraph [0122], lines 13-15). Frisen et al. teach the generation of full-length DNA molecules such as cDNA that correspond to the whole of the captured nucleic acid (interpreted as full-length oligonucleotides, claim 58) (paragraph [0162], lines 1-7).
Frisen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
	Applicant’s arguments filed January 19, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Frisen does not disclose “wherein the barcode sequence is indicative of the location of the plurality of oligonucleotides on the spatial barcode array to within 0.5 m” or “wherein the location of the first biological molecule is identified within 0.5m on the biological sample” because Frisen discloses features of 13x13 microns in size of commercially available arrays, and does not disclose increasing the spatial resolution of Nimblegen barcode arrays (Applicant Remarks, pg. 8, third and fourth full paragraphs); and (b) the Office Action alleges that Frisen discloses features with a resolution of 1 micron or 0.9 microns, but the allegation appears to be improperly based on the number of features and areas mentioned in various embodiments of Frisen, such that the Office deduces that Frisen’s array is finer than 1 micron or 0.9 microns, however there is no evidence indicating that these numbers of features are associated with the sizes of these areas (Applicant Remarks, pg. 9, first full paragraph).
Regarding (a) and (b), The Examiner has interpreted the term “within 0.5 micrometers” as recited in claim 1 to refer to a measure of error (e.g., a barcode indicates the location of the oligonucleotide on the array to within 0.5 microns); to refer to using a barcode to identify the location of an MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that Frisen does not disclose “wherein the barcode sequence is indicative of the location of the plurality of oligonucleotides on the spatial barcode array to within 0.5 m” or “wherein the location of the first biological molecule is identified within 0.5m on the biological sample”, the Examiner disagrees. Frisen et al. teach that the capture domain can be selected or designed to bind selectively or specifically to the particular nucleic acid; and that each feature (distinct position) of the array comprises a spot of a species of nucleic acid probe, wherein the positional domain at each feature is unique (interpreted as identifying a location of a biological molecule to within 0.5 microns). Moreover, Frisen et al. teach that high density nucleic acid arrays or microarrays are a core component of the spatial transcriptome labelling method; that an array comprises a substrate on which multiple species of capture probe are directly or indirectly immobilized, wherein a typical microarray consists of an arrayed series of microscopic spots of oligonucleotides including hundreds of thousands of spots incorporated on a single array, such that each separate feature contains in the region of picomoles (10-12 moles) of a specific DNA sequence; that a typical microarray consists of an arrayed series of microscopic spots of oligonucleotides including tens of thousands of spots, hundreds of thousands, or even millions of capture probes on a single array, wherein the distinct position of each nucleic acid (oligonucleotide) spot is known as a “feature”, wherein features can comprise an area of less than about 100 m2; and that the arrangement of features can be altered to correspond to the size and/or density of the cells present in the different tissues (interpreted as encompassing a location within 0.5 microns or less; and including x and y coordinates). Thus, based on the Examiner’s interpretation of the claim language, Frisen et al. teach all of the limitations of the claims m, and that a biological molecule is identified within 0.5 microns.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 7, 11, 13 and 55-58 is maintained, and claims 59-62 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014; effective filing date April 13, 2011; of record) as evidenced by Belfield et al. (BMC Genomics, 2014, 15(224), 1-13).
Regarding claims 1, 7, 11, 13 and 55-62, Frisen et al. teach methods and products for the localized or spatial detection of nucleic acids in a tissue sample comprising: (a) providing an array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable the probe to function as a reverse transcriptase (RT) primer, wherein each species of capture probe comprises a nucleic acid molecule with a 5’ to 3’ comprising: (i) a positional domain (interpreted as a barcode) that corresponds to the position of the capture probe on the array (interpreted as a spatial barcode array; within 0.5 m or less; and full length oligonucleotides, claims 1, 55, 56 and 58), and (ii) a capture domain, wherein capture probes include “barcoded” oligo-dT probes; (b) contacting the array with a tissue sample such that the position of a capture probe on the array can be correlated with a position in the tissue sample (interpreted as contacting a biological sample, claim 1a), allowing the nucleic acids of the tissue sample to hybridize to the capture domain in said capture probes (interpreted as attaching, claim 1b); (c) generating DNA molecules from the captured nucleic acid molecules of the tissue sample using the capture probes as extension or ligation primers, wherein the ligated DNA molecules are tagged by virtue of the positional domain; (d) optionally generating a complementary strand of tagged DNA (cDNA) and/or optionally amplifying the tagged DNA (interpreted as amplifying, claim 1c); (e) releasing at least part of the tagged DNA molecules and/or their complements or amplicons from the surface of the array, wherein said released molecules includes the positional domain or a complement thereof; and (f) directly or indirectly analyzing the sequence of the released molecules such as by sequencing including high-throughput sequencing m or less; full length oligonucleotides; and ligating, claims 1, 7 and 55-58) (Abstract; and paragraphs [0034]-[0043]; [0066], lines 9-11; and [0325]). Frisen et al. teach that the method relates to a quantitative and/or qualitative method for analyzing the distribution, location or expression of genomic sequences in a tissue sample, wherein spatial expression or distribution or location pattern within the tissue sample is retained, such that the methods result in a global and spatial profile of all transcripts in the tissue sample (interpreted as generating quantitative gene expression profile; and within 0.5 m or less, claims 1a, 1e, 1f, 55 and 56) (paragraph [0002], lines 4-8; and [0034], lines 3-5). Frisen et al. teach that the invention provides use of an array, wherein the array comprises a substrate on which multiple species of capture probe are directly or indirectly immobilized (paragraph [0052]). Frisen et al. teach that it can be advantageous to block the capture probes prior to contacting the tissue sample with the array, wherein the nucleic acid in the tissues sample (e.g., fragmented genomic DNA) can be modified such that it can be captured by the capture probe, wherein an adaptor sequence comprising a binding domain capable of binding to the capture domain of the capture probe can be added to the end of the nucleic acid (e.g., fragmented genomic DNA) (interpreted as oligonucleotides comprising adaptor sequences, claim 11) (paragraph [0137], lines 1-13). Frisen et al. teach using microarrays with immobilized DNA oligos (capture probes) carrying spatial labeling tag sequences (positional domains), wherein each feature of oligos of the microarray carries (1) a unique labeling tag (positional domain) (interpreted as barcodes) and (2) capture sequence (capture domain), such that keeping track of where which labeling tag is geographically placed on the array surface makes it possible to extract positional information in two dimensions from each labeling tag (corresponding to encompassing that barcode sequence identifies an x and y coordinates; having an edit distance of 4, claims 13 and 57) (paragraph [0433]). Frisen et al. teach that the capture domain can be selected or designed to bind selectively or specifically to the particular nucleic acid; and that each feature (distinct position) of the array comprises a spot of a species of nucleic acid probe, wherein the positional domain at each feature is unique (interpreted as identifying a location of a biological molecule within 0.5 microns, claim 1) (paragraphs [0091], lines 1-4; and [0096], lines 1-4). Frisen et al. teach that the methods utilize high- density nucleic acid arrays comprising “capture probes” for  transcripts from all of the single cells within a tissue sample, such that a typical microarray consists of an arrayed series of microscopic spots of oligonucleotides including tens of thousands of spots, hundreds of thousands, or even millions of capture probes on a single array, wherein the distinct position of each nucleic acid (oligonucleotide) spot is known as a “feature”, wherein each feature occupies a distinct position on the array, and typically each separate feature contains in the region of picomoles (10-12 moles) of specific DNA sequence, which are known as “probes” (interpreted as encompassing a location within 0.5 m, within 0.4 m; within 0.2 m; within 0.1 m; and x and y coordinates, claim 1a, 1e, 13, 55, 56, 60 and 61) (paragraphs [0065]; [0066], lines 1-4; and [0067], lines 5-17). Frisen et al. teach that the arrangement of features can be altered to correspond to the size and/or density of the cells present in the different tissues or organisms including Nimblegen arrays, which can comprise 4.2 million features or formats with 8x130k features (paragraph [0078], lines 1-13), wherein a standard customized version of the Roche NimbleGen 2.1 million feature high-resolution microarray can detect deletions via CGH and can robustly determine oligonucleotide densities necessary to detect genomic deletions as small as 4 bp in size as evidenced by Belfield et al. (pg. 2, col 1, last full paragraph, lines 8-13). Frisen et al. teach that features can comprise an area of less than about 10cm2, 1 cm2, 1mm2, or 100 m2 (interpreted as within 1 m, within 0.9 m, claims 1a, 1e, 55 and 56) (paragraph [0122], lines 13-15). Frisen et al. teach the generation of full-length DNA molecules such as cDNA that correspond to the whole of the captured nucleic acid (interpreted as full-length oligonucleotides, claim 58) (paragraph [0162], lines 1-7).
Although Frisen et al. do not specifically teach an edit distance of 4, Frisen et al. do teach high density nucleic acid microarrays, wherein each oligonucleotide comprise a capture domain, a positional domain, and a universal domain or tag, as well as, adaptor sequences and amplification primers from 10-35 bp in length, wherein the positional domain of each species of capture probe contains a unique barcode sequence which can be generated using random sequence generation, wherein probes can be synthesized on a substrate by method including techniques developed by Agilent, Affymetrix, Flexgen BV array, or Roche Nimblegen, wherein arrays can comprise many hundreds, thousands, tens of thousands, hundreds of thousands or even millions of capture probes including 4.2 million features, wherein a standard customized version of the Roche NimbleGen comprises a 2.1 million feature high-resolution Belfield et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that unique barcodes comprising oligonucleotides of any sequence, and including unique randomized barcodes as taught by Frisen et al. can generate a barcode sequence having an edit distance of at least 4.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of spatially detecting nucleic acids in a tissue sample as exemplified by Frisen et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the oligonucleotides comprising a capture probe and a positional domain in the method of detecting localized nucleic acids in a tissue sample as taught by Frisen et al. to include a randomly generated barcode sequences as taught be Frisen et al. with a reasonable expectation of success in tagging DNA molecules; in providing information characterized by two-dimensional spatial resolution of cells in a tissue sample and/or in simultaneously determining the transcriptome of each cell in a sample.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
	Applicant’s arguments filed January 19, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Belfield does not cure the deficiency of Frisen (Applicant Remarks, pg. 9, first full paragraph).
Regarding (a), please see the discussion supra regarding Applicant’s arguments, the Examiner’s interpretation of the claim language, the teachings of Frisen et al., and the Examiner response as noted supra. Thus, Frisen et al. teach all of the limitations of the claims.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 7, 11, 13 and 55-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-119 of copending US Patent Application No. 16/614,677. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 11, 13 and 55-62 of US Patent Application 15/563,015, and claims 101-119 of copending US Patent Application No. 16/614,677 encompass a method comprising contacting a biological sample with a spatial barcode array, attaching a first oligonucleotide to a first biological molecule; amplifying; sequencing; determining; and generating a quantitative gene expression profile.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(2)	Claims 1, 7, 11, 13 and 55-62 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Church et al. (US Patent No. 9902950, issued February 27, 2018; published October 17, 2013; effective filing date October 8, 2010). 
claims 1, 7, 11, 13 and 55-62, Church teach that a plurality of unique nucleic acid sequences comprising a degenerate barcode are amplified on a support such as a bead (interpreted as a solid support), such that each discrete area of the support (interpreted as a feature) will be coated with clonal copy of a starting nucleic acid sequences (Fig. 1) (interpreted as a feature; and solid support, claims 1 and 62) (col 5, lines 13-16). Church et al. teach that Figures 1A-1E schematically depicts a method of amplifying each unique molecule composed of degenerate barcode on a bead including: (A) attach barcoded template oligonucleotide; (B) saturate solid support with anchor primer; (C) perform emulsion PCR, wherein PCR includes quantitative PCR, and wherein quantitative PCR is designed to measure the abundance of one or more specific target sequences in a sample or specimen (interpreted as quantitative gene expression); (D) emulsion PCR completed; and (E) barcoded beads are recovered (col 3, lines 42-48; col 13, lines 49-50; col 14, lines 12-17; and Figures 1A-1E). Church et al. teach in Figure 1A, a bead comprising a template oligonucleotide (interpreted as a bead array, and capture probes) loaded on the beads which as a sequencing primer region (interpreted as an amplification domain) that will facilitate sequencing of the barcode, a degenerate region (the actual barcode) (interpreted as a positional domain), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence or sequences of interest (interpreted as a capture domain), wherein the annealing primer can be DNA or RNA (interpreted as a bead as a feature and a target or annealing primer as a biological molecule; a biological molecule; oligonucleotides attached to a substrate surface; oligonucleotides are different; solid support; barcode sequence; identifies a location to within 0.5 microns; barcode indicative of a location within 0.1 to 0.4 microns; oligonucleotides are different; ligating a first oligonucleotide to a first biological molecule; full-length oligos; identifies x and y coordinates; and encompassing an edit distance of at least 4, claims 1, 7, 13 and 55-62) (col 5, lines 29-36). Figure 1A is shown below:

    PNG
    media_image1.png
    129
    561
    media_image1.png
    Greyscale

Church et al. teach the rolonies were ordered on a grid of 250 nanometer size features (interpreted as a solid support; and features of less than 0.5 microns, claim 1, 55, 56, 60 and 61) (col 4, lines 18-19; and Figures 5A-5G). Church et al. teach a method comprising: creating an oil and water emulsion lysed single cell sequestered with one bead, wherein the one bead comprises a plurality of polynucleotides attached thereto wherein each polynucleotide includes a sequencing primer region, a barcode, and a universal primer region, wherein the emulsion further comprises a second polynucleotide (interpreted as a biological molecule) comprising a sequence complementary to the universal primer region, and wherein a plurality of target nucleic acids are annealed to annealing primer regions (interpreted as encompassing biological molecules); reverse transcribing or extending the target nucleic acids; further comprising amplifying the complementary strands including the barcode; and further comprising  amplifying and sequencing the complementary strands including the barcode and correlating at least one of the sequenced strands to a unique barcode (interpreted as a barcode sequence indicative of a location; within 0.5 microns or less; amplifying; sequencing; determining a location; and the location of a biological molecule in a sample, claims 1, 55, 56, 58, 60 and 61) (col 25, claims 20, 21 and 23). Church et al. teach in Figures 3A-3D, adapter ligation; and that sequencing of DNA using high-throughput technology is then performed, wherein high throughput sequencing includes platforms such as Roche 454, Illumina Solexa, ABI-SOLiD, Ion Torrents, Complete Genomics, Pacific Biosciences, Helicos, Polonator platforms, and the like (interpreted as adapter sequences; amplification; sequencing; and analyzing sequence information, claims 1 and 11) (col 3, lines 54-59; col 6, lines 24-25; col 14, lines 48-52; and Figure 3). Church et al. teach in Figures 6A and 6B shows an oligo-dT sequence annealing primer, which can target polyA tails of mRNAs found in a cells (interpreting the annealing primer as a nucleic acid biological molecule; ligating an oligonucleotide to a biological molecule; and within 0.1 to 0.5 microns, claims 1, 7, 55, 56, 60 and 61) (col 4, lines 24-26). Figures 6A and 6B are shown below:

    PNG
    media_image2.png
    115
    498
    media_image2.png
    Greyscale
         
    PNG
    media_image3.png
    360
    377
    media_image3.png
    Greyscale

Church et al. teach that if high throughput sequencing platforms generate 10 million reads per run, then one can sequence one unique transcript across 1 million cells to achieve a 10x coverage; and that in other embodiments, a partial transcriptome, for example, targeting 10,000 unique transcripts 100 cells to be targeted for capture and sequencing, wherein using a unique barcode identifier, each transcript captured by the beads can be correlated to a unique starting cell (interpreted as identifying within 0.5 microns or less; oligonucleotides that are different; and analyzing sequence information including location information, claims 1, 55, 56 and 59-61) (col 2, line 67; col 3, lines 1-5; and col 4, lines 1-4). Church et al teach that oligonucleotide sequences are immobilized on a solid support including square grids, hexagonal arrays, slides, beads, chips, particles, strands, gels, sheets, tubing, spheres, containers, pads, slices, films, culture dishes, plates (e.g., 96-well, 48-well, 24-well, 12-well, single-well, and the like, wherein a solid support can be biological or non-biological; and the use of Dynal M270 3-micron beads (interpreted as a substrate surface; and a solid support, claims 1 and 62) (col 12, lines 21-29; and col 18, lines 51-53). Church et al. teach bead-based arrays, wherein beads can be as small as approximately 0.1 micron in diameter or as large as several millimeters in diameter; and that beads can comprise a variety of materials including ceramic, plastic, glass, polystyrene, acrylic polymers, latex, sepharose, cellulose, nylon and the like (interpreted as within 0.1 to 0.5 microns; and a solid support, claims 1, 55, 56 and 60-62) (col 12, lines 33-42). Church et al. teach that applications include molecular haplotyping, and T- and B-cell receptor profiling (interpreted as generating a gene expression profile, claim 1) (col 3, lines 20-22). Church et al. teach that beads and cells can be introduced to each other in any suitable way (interpreted as contacting) such as by transfection using liposomes or by emulsification (interpreted as contacting oligonucleotides with a spatial barcode array; and biological molecules, claim 1) (col 5, lines 54-58; and Figure 2). 
Church et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(3)	Claims 1, 7, 11, 13 and 55-62 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al. (Science, epub April 9, 2015, 348(6233), 1-16; and Supplementary Material, 2015, 1-12).
claims 1, 7, 11, 13 and 55-62, Chen et al. teach multiplex error-robust fluorescence in situ hybridization (MERFISH), a single-molecule imaging approach that allows the copy numbers and spatial localizations of thousands of RNA species to be determined in single-cells (interpreted as biological molecules in a biological sample), wherein the basis of cellular function is where and when proteins are expressed and in what quantities (interpreted as generating a quantitative gene expression profile), such 100 to 1000 RNA species were simultaneously imaged in a single cell, allowing large-scale detection of regulatory interactions to be analyzed at the transcriptome scale, such that correlation analysis of the ~104 to 106 pairs of genes allowed constraint of gene regulatory networks (interpreted as biological sample; biological molecules; and generating a quantitative gene expression profile, claim 1e) (pg. 1, Abstract; and pg. 16, Abstract). Chen et al. teach in Figure 2A and 2B, more than 1500 RNA molecules corresponding to 87% of the 130 encoded RNA species were detected after error correction (Fig. 2E) (pg. 2, col 3, last partial paragraph). Chen et al. teach a two-step labeling scheme to encode and read out cellular RNAs (interpreted as encompassing an edit distance of at least 4), wherein cellular RNAs were labeled with a set of encoding probes (interpreted as biological molecule, and oligonucleotides with a barcode), each probe comprising a RNA targeting sequence and two flanking readout sequences; and that to increase the signal-to-noise background ratio, every cellular RNA was labeled with ~192 encoding probes (interpreted as contacting a biological sample with oligonucleotides contacted comprising a sequence; and encompassing an edit distance of at least 4, claims 1 and 57) (pg. 3, cols 1 and 2, last partial paragraphs; pg. 3, col 3; first partial paragraph, lines 4-6 and 10-18). Chen et al. teach that the array-synthesized oligo-pools were used as templates to make the encoding probes, wherein the template molecule for each encoding probe contains three (3) components: (i) a central targeting sequence for in situ hybridization to the target RNA; (ii) two flanking readout sequences designed to hybridize each of two distinct readout probes; and (iii) to flanking primer sequences (interpreted as adapter sequences) to allow enzymatic amplification of the probes, wherein PCR was used to selectively amplify only the oligos required for a specific experiment (fig. S3) (interpreted as comprising adapter sequences; and full- length oligonucleotides, claims 11 and 58) (pg. 9, col 2, last partial paragraph; pg. 9, col 3; first partial paragraph and last partial paragraphs, lines 1-4). Chen et al. teach that cells were incubated in buffer and encoding probes in hybridization buffer was added to the cell-containing coverslip and spread uniformly by placing another coverslip on top of the sample (interpreted as oligonucleotides attached to a solid support), and samples were then incubated inside a hybridization oven (interpreted as contacting a biological sample with a plurality of biological molecules with a spatial barcode array; substrate surface; solid support; attaching an oligonucleotide to a biological molecule; and ligating, claim 1a, 1b, 7 and 62) (pg. 11, col 2, second full paragraph). Chen et al. teach that cells were washed with buffer, incubated, and diluted with 0.2 micron diameter carboxylate-modified orange fluorescent beads, and used as markers to align images obtained from successive rounds of hybridization (interpreted as determining a location within 0.1 to 0.5 micron, claims 1, 55, 56, 60 and 61) (pg. 11, col 2, third full paragraph). Chen et al. teach that fluorescent spots were identified and localized in each image by using a multi-Gaussian-fitting algorithm assuming a Gaussian with uniform width of 167 nm, such that the algorithm was used to allow partially overlapping spots to be distinguished and individually fit, wherein the RNA spots were distinguished from background signal – signal arising from probes bound non-specifically, such that the location of the fiducial beads was identified in each frame by using a faster single-Gaussian fitting algorithm (interpreted as to within 0.1 to 0.5 microns; and determining a location of a biological molecule, claims 1 a, 1e, 55, 56, 60 and 61) (pg. 4, Figure 2; pg. 7, Figure 4; pg. 8, Figure 5; pg. 12, col 1, last full paragraph). Chen et al. teach that to design the central target sequences of the encoding probes, the abundance of different transcripts in the IMR90 cells was compiled using Cufflinks v2.1, total RNA data from ENCODE; and probes were designed from gene models corresponding to the most abundant isoform using OligoArray2.1, wherein probes with multiple targets on the same RNA were kept (interpreted as the probes are different, claim 59) (pg. 10, col 1; last partial paragraph, lines 1-9). Chen et al. teach bulk RNA sequencing, wherein total RNA was extracted from cultured IMR90 cells, amplified with custom oligonucleotides, and 150-base pair reads were obtained, and the sequences were aligned to the human genome (interpreted as encompassing identifying x and y coordinates) and isoform abundance computed with cufflinks to obtain ~80 detection efficiency and observed excellent correlation of RNA copy numbers determined with MERFISH with both bulk RNA sequencing data and conventional smFISH measurements of individual genes (interpreted as amplification; sequencing; generating quantitative gene expression profile; and barcodes 
Chen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 7, 11, 13 and 55-62 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639